Fourth Court of Appeals
                               San Antonio, Texas
                                     May 21, 2019

                                 No. 04-19-00236-CV

       IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, AN ADULT,

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2017PC2912
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER

       The Appellees’ Unopposed Motion to Extend Time to File Brief is hereby GRANTED.
Time is extended to July 29, 2019.



                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court